Citation Nr: 1143449	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of fracture of the right scaphoid.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of fracture of the right radial head, status post arthrotomy, synovectomy and exostectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 1998.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2010 the Board remanded the case for further development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  The Board's July 2010 remand directed that the Veteran be provided a VA compensation examination and that VA attempt to obtain any private treatment records identified by the Veteran since his previous response in 2006.   

Although a July 2010 VA letter, properly notifying the Veteran that he had been scheduled for a VA examination, was sent to his most recent address of record, an earlier July 2010 VA letter requesting he identify additional private treatment records was not.  Likewise a May 2011 supplemental statement of the case (SSOC) was also sent to the wrong address.  Consequently, the May 2011 SSOC was returned undeliverable and it is unclear whether the Veteran received the duty to assist letter.  There is no indication of record that any additional attempts have been made to request the Veteran identify additional private treatment records or that his May 2011 SSOC was reissued to his most recent address of record.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  VA should send a new letter to the Veteran's current address of record, which appears to be the one listed on the July 2010 VA examination report, requesting that he identify all medical care providers who have treated him for his residuals of fractures of the right radius and scaphoid, since his response in that regard in 2006.  VA should attempt to obtain any records identified by the Veteran.  

2.  Thereafter, VA should review the evidence, conduct any additional development deemed necessary and should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran at his current address of record and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


